DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John R. Mattingly (applicant’s representative) on 05/06/2021.

The application has been amended as follows:
 
Regarding claim 1, please make the following amendments:
In claim 1, line 3, please substitute “respectively transmit” with “transmit”.
In claim 1, line 3, please substitute “respectively delayed” with “delayed”.
In claim 1, line 14, please substitute “respective arrival times” with “arrival times”
In claim 1, lines 14-15, please substitute “transmitted from a respective ultrasonic transducer” with “transmitted from each of the plurality of ultrasonic transducers”
In claim 1, line 23, please substitute “on the basis of distribution of the arrival times” with “based on the distribution of the calculated arrival times”.
In claim 1, line 24-25, please substitute “on the basis of a temporal change” with “based on a temporal change”.
In claim 1, line 26-26, please substitute “the arrival times” with “the calculated arrival times”.


Regarding claim 8, please make the following amendment:

In claim 8, line3, please substitute “add them” to “add the delay times”.



Regarding claim 12, please make the following amendments:

In claim 12, line 10, please substitute “a respective ultrasonic transducer” with “each of the plurality of ultrasonic transducers”
In claim 12, lines 14-16, please substitute “wherein the delay times based on a distribution of the calculated arrival times of the ultrasonic waves for each of the plurality of the ultrasonic transducers are calculated” with “wherein the delay times are calculated based on a distribution of the calculated arrival times of the ultrasonic waves for each of the plurality of the ultrasonic transducers”.
In claim 12, line 19, please substitute “on the basis of distribution of the arrival times” with “based on distribution of the calculated arrival times”.
In claim 12, line 20-21, please substitute “on the basis of” with “based on”
In claim 12, line 22, please substitute “the arrival” with “the calculated arrival”.

Reasons for Allowance
Claims 1, 5, 7-9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, the prior art fails to anticipate, and/or render obvious either solely or in combination: “wherein the delay time extractor obtains a synthesized waveform of the ultrasound waves …on basis of the distribution of the arrival times of the ultrasonic waves for each of the plurality of ultrasonic transducers… and wherein the delay time extractor obtains a frequency distribution of the arrival times of the ultrasonic waves obtained by the wave front propagation calculator for each of the plurality of the ultrasonic transducers and calculates the synthesized waveform by using the obtained frequency distribution.”
Claims 5 and 7-9 depend upon allowable claim 1 and are considered to be allowable at least by virtue of their dependency upon an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793